DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, 19 and 20, drawn to a medical device for cinching and cutting one or more suture, classified in A61B17/0469.
II. Claims 17 and 18, drawn to a method of cinching and cutting one or more suture, classified in A61B17/0485.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the cinch and cutting device can be used to cut tissue such as a skin tag on the surface of skin. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their classification;
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nancy Parsons on 9/21/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16, 19 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13 recites “chinch” should be changed to “cinch”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "lock the cinch member to the cinch member". It is unclear how the cinch member can lock to itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitelberg (US2012/0158023).
Regarding claim 1, Mitelberg discloses a medical device for cinching and cutting one or more suture (see Abstract, Paragraph [0052]), the medical device comprising: 
a shaft (102) defining a shaft lumen; 
a sleeve (104) having a sleeve lumen, the sleeve attached to the shaft; 
a cutter (plunger 106 that includes guillotine 120, Paragraph [0042]) slidable within the sleeve lumen (Paragraph [0057], see Fig. 9, 10); 
a cinch sleeve (collar 132) defining a cinch lumen, the cinch sleeve releasably coupled to the cutter, 
a cinch member (plug 134) defining a cinch member lumen (bore 164, see Fig. 3), the cinch member including at least a proximal portion configured to fit within the cinch lumen (see Fig. 9, 10); and 
an inner shaft (108) extending through and longitudinally movable within the shaft lumen, the sleeve lumen, the cinch lumen, and the cinch member lumen (see Fig. 6-8); 
wherein at least one of the cutter and sleeve define a cutting surface, wherein the cutter is slidable between a distal position configured to allow one or more suture to be loaded into the medical device, and a proximal position configured to cut the one or more suture (see Fig. 9, 10).
Regarding claim 2, Mitelberg discloses the medical device of claim 1, wherein the cutter (120) has a cutter lumen (see Fig. 10) with a cutter opening (opening in 120 the suture extends though, see Fig. 6) extending into the cutter lumen, and the sleeve (104) has a sleeve opening (window 112 of 104, Paragraph [0104]) extending into the sleeve lumen (lumen of 104, see Fig. 10), wherein when the cutter is in the distal position, the cutter opening and sleeve opening are aligned (see Fig. 6-8), and when the cutter is in the proximal position, the cutter opening is proximal of the sleeve opening (see Fig. 9-10).  
Regarding claim 3, Mitelberg discloses the medical device of claim 2, wherein when the cutter is in the distal position, a suture pathway is formed extending through the cinch lumen and cutter lumen, and out through the aligned cutter and sleeve openings (see Fig. 6).  
Regarding claim 4, Mitelberg discloses the medical device of claim 1, wherein a distal end of the inner shaft (108) is configured to releasably engage the cinch member lumen (bore 164 of 134) (108 releasably engages 134, Paragraph [0049]-[0050], see Fig. 6-8), wherein proximal longitudinal movement of the inner shaft moves the cinch member from a first configuration (configuration as shown in Fig. 6 with the cinch member/plug 134 and cinch sleeve/collar 132 are separated) in which-29-S:\Final\2001\2001.2078101\2001.2078101 NONPROVApplication 11-4-2020.docx19-0282US01 Atty. Docket No. 2001.2078101at least a part of the cinch member is spaced apart from a distal end of the cinch sleeve (see Fig. 6), to a second configuration in which the proximal portion of the cinch member engages the cinch lumen (see Fig. 7).  
Regarding claim 5, Mitelberg discloses the medical device of claim 4, wherein the cinch member lumen (bore 164) has a distal section (164a) and a proximal section (164b), wherein a diameter of the distal section is larger than a diameter of the proximal section (see Fig. 6), wherein the distal end of the inner shaft has a diameter larger than the diameter of the proximal section of the cinch member lumen (see Fig. 6, the flexible shaft has a bead 166 with a larger diameter than bore 164, Paragraph [0045]), wherein the distal end is compressible such that application of a predetermined amount of proximal longitudinal force compresses the distal end, allowing it to move into the proximal section of the cinch member lumen (Paragraph [0050]).  
Regarding claim 6, Mitelberg discloses the medical device of claim 5, wherein the cutter has a protrusion (floor 124 that protrudes inward and catches inner shaft 108, Paragraph [0057]) extending into a lumen of the cutter (see Fig. 8), the protrusion configured to engage the distal end of the inner shaft (engages bead 166 of inner shaft 108, see Fig. 8; Paragraph [0057]), wherein from the second configuration, further proximal longitudinal movement of the inner shaft moves the distal end through and out of the cinch member lumen and into engagement with the protrusion such that continued proximal longitudinal movement of the inner shaft moves the cutter from the distal position to the proximal position and releases the sleeve from the cinch sleeve (see Figs. 8 & 9; Paragraph [0057]).  
Regarding claim 7, Mitelberg discloses the medical device of claim 1, wherein the shaft includes a distal compressible coil (shaft is a structural coil, Paragraph [0040]) attached to a proximal end of the cutter (shaft 102 is attached by the cutter 106 by being joined to the member 104, Paragraph [0040]), wherein the compressible coil limits distal and proximal movement of the cutter (see Fig. 10, the plunger cannot extend past the shaft 102).  
Regarding claim 8, Mitelberg discloses the medical device of claim 1, further comprising a coupler (latch 114) attached to a distal end of the shaft and a proximal end of the sleeve (see Fig. 2), the coupler including a cutter stop (the latch 114 is intended to retain positioning of plunger 106, Paragraph [0042]) configured to receive a movement limiter (catch 128) fixed to a proximal end of the cutter in a sliding engagement (plunger 106 with the catch 128 slides into latch 114, Paragraph [0042]), wherein distal movement of the cutter is limited by engagement between the movement limiter and the cutter stop (catch 128 is engaged by latch 114 to retain the plunger 106 in position, Paragraph [0042]).  
Regarding claim 9, Mitelberg discloses The medical device of claim 1, wherein the cinch sleeve (132) is releasably coupled to the sleeve (104) (see Fig. 10) via a releasable connection between the cinch sleeve and the cutter (106) (plunger 106 and collar 132 are joined by the shaft 108 and are releasable by the shaft 108 being retracted from the collar 132, see Fig. 6-8, Paragraphs [0049]-[0050]).  
Regarding claim 10, Mitelberg discloses the medical device of claim 9, wherein the cutter has a first snap connector (side opening 118 of plunger 106) and the cinch sleeve has a second snap connector (rib 142 of collar 132) configured to releasably engage the first snap connector (locked engagement between the collar 132 and plunger 106 by rib 142 of collar 132, Paragraph [0044]).  
Regarding claim 12, Mitelberg discloses the medical device of claim 9, further comprising a compressible spring (leaf spring 114, Paragraph [0041]) disposed between a distal end of the cutter and a distal end of the sleeve (see Fig. 9), wherein when the cutter is in the distal position, the cutter compresses the compressible spring (when plunger 106 extends over the latch 114), and when the cutter is in the proximal position the compressible spring is in a biased expanded configuration (latch 114 is biased to extend into the tubular member and moved radially outward, Paragraph [0041]). 
Regarding claim 13, Mitelberg discloses the medical device of claim 12, wherein the cinch member (134) includes at least one protrusion (protrusion of grove 160, Paragraph [0045]) on the proximal portion and the cinch member includes at least one recess (recess of lip 148, Paragraph [0045]) on an inner surface of the cinch member lumen, the at least one recess configured to receive the at least one protrusion to lock the cinch member to the cinch member (Paragraph [0045]).  

Regarding claim 19, Mitelberg discloses a medical device for cinching and cutting one or more suture (see Abstract, Paragraph [0052]), the medical device comprising: 
an elongated shaft (102) defining a shaft lumen (see Fig. 3); 
a sleeve (104) having a sleeve lumen and an opening extending into the sleeve lumen (see Fig. 3), the sleeve attached to the shaft (see Fig. 3); 
a cutter (plunger 106 that includes guillotine 120, Paragraph [0042]) at least partially disposed within the sleeve lumen (see Fig. 3), the cutter releasably connected to the sleeve (plunger 106 is releasably connected to the sleeve 104, by being removable when the distal components are removed from the sleeve 104 as shown in Fig. 10), the cutter having a cutter lumen and defining a cutting surface (Paragraph [0057], see Figs. 9, 10);-32-S:\Final\2001\2001.2078101\2001.207810 1 NONPROVApplication 11-4-2020.docx19-0282US01 
Att. Docket No. 2001.2078101a cinch member (plug 134) defining a cinch member lumen (bore 164, see Fig. 3), the cinch member releasably coupled to the cutter (see Fig. 3); and an inner shaft (108) extending through and longitudinally movable within the shaft lumen, the sleeve lumen, the cutter lumen, and the cinch member lumen (see Figs. 6-8); 
wherein the cinch member and cutter are each slidable between distal positions configured to allow one or more suture to be loaded into the medical device (see Figs. 9, 10), and proximal positions configured to cut the one or more suture (Paragraph [0057]).  

Allowable Subject Matter
Claims 11, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 11, no prior art of record teaches or discloses the cutter has a distal tapered region configured to engage a proximally tapered section of the cinch lumen in a friction fit in combination with the limitations as recited in claims 1 and 9. 
With regard to claim 14, no prior art of record teaches or discloses the sleeve includes a slot having a first section and a second section, the cutter includes a pin configured to move between the first and section sections in combination with the limitation as recited in claims 1, 9 and 12.
Claims 15 and 16 are objected to by dependency from claim 14. 
With regard to claim 20, no prior art of record teaches or discloses the cutter is releasably connected to the sleeve by a frangible connection, wherein sliding the cinch member to its proximal position breaks the frangible connection, allowing the cutter to move to its proximal position in combination with the limitations as recited in claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771